Citation Nr: 0032613	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
residuals of frozen feet.  

2.  Entitlement to service connection for residuals of frozen 
feet. 

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a right 
ankle disorder.  

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to service connection for degenerative joint 
disease and neuropathy of the left foot.

6.  Entitlement to service connection for degenerative joint 
disease and neuropathy of the right foot.  

7.  Entitlement to service connection for a left shoulder 
disorder.

8.  Entitlement to service connection for a left elbow 
disorder.

9.  Entitlement to an increased (compensable) evaluation for 
a left ankle disorder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to April 1946, 
with service in the European Theater of Operations from 
October 1944 to April 1946, with participation in the 
Ardennes, Central Europe, Normandy, and Rhineland Campaigns.  
His military occupational specialty was ammunition bearer, 
and he served in the Army.  

The appeal of whether the veteran has presented new and 
material evidence to reopen the claim for service connection 
for residuals of frozen feet; as well as the appeal of the 
claims of entitlement to service connection for degenerative 
joint disease of the feet and neuropathy of the feet, and 
entitlement to an increased (compensable) evaluation for a 
left ankle disorder, arise from the July 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, denying those claims. 

The appeal of whether the veteran has presented new and 
material evidence to reopen the claim for service connection 
for a right ankle disorder, as well as the appeal of the 
claims of entitlement to service connection for a left 
shoulder disorder and a left elbow disorder, arise from the 
November 1999 rating decision of the RO denying those claims.  

In the course of appeal the veteran testified before the 
undersigned Veterans Law Judge at the RO in Newark, New 
Jersey, in July 2000.  A transcript of that hearing is 
included in the claims folder.  

The claims of entitlement to service connection for residuals 
of frozen feet, entitlement to service connection for 
degenerative joint disease and neuropathy of the feet, and 
entitlement to service connection a right ankle disorder, a 
left shoulder disorder, and a left elbow disorder; as well as 
the claim of entitlement to an increased (compensable) 
evaluation for a left ankle disorder, are all the subject of 
remand, below.

 
FINDINGS OF FACT

1.  Evidence received since a Board decision in April 1949 is 
new and probative of the question of entitlement to service 
connection for residuals of frozen feet, and that evidence is 
so significant that it must be considered to fairly decide 
the merits of that claim.

2.  Evidence received since the last final decision by RO in 
May 1946 is new and probative of the question of entitlement 
to service connection for a right ankle disorder, and that 
evidence is so significant that it must be considered to 
fairly decide the merits of that claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
April 1949 Board decision denying service connection for 
residuals of frozen feet; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  New and material evidence has been received since the 
RO's last final decision in May 1946 denying service 
connection for a right ankle disorder; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, once a denial of service connection has become final, 
the claim cannot subsequently be reopened unless new and 
material evidence has been presented.  The Board must perform 
a two-step analysis when the veteran seeks to reopen a claim 
based on new evidence. First, the Board must determine 
whether the evidence is "new and material."  Second, if the 
Board determines that the claimant has produced new and 
material evidence, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The language of 3.156(a) itself is to 
be used to determine if evidence submitted since the last 
prior final denial is new and material, so as to warrant 
reopening the claim.  See Hodge v. West, 155 F. 3d. 1356 
(1998).  

The last final denial of the claim of entitlement to service 
connection for frozen feet was an April 1949 Board decision 
finding that service medical records were negative for 
treatment of trench feet, and that residuals of trench feet 
were not found upon service discharge examination in April 
1946 or upon VA examination of the veteran's feet in June 
1948.  The veteran attempted to reopen the claim again in 
1950, but the RO did not formally take up the issue at the 
time because no medical evidence was submitted showing the 
current existence of residuals of frozen feet.   

Subsequent evidence presented includes a transcript of 
testimony by the veteran at a hearing before the undersigned 
Veterans Law Judge in July 2000.  The veteran then testified 
that he developed trenchfoot in Germany and in Battle of the 
Bulge in Belgium.  The veteran has made similar allegations 
previously.  However, he has not previously presented sworn 
testimony at a hearing concerning this matter.  The Court has 
held that such hearing testimony may be considered new and 
material evidence to reopen a claim.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board considers the hearing 
testimony to be new and so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly the Board finds that the veteran's claim for 
service connection for frozen feet is reopened.  38 C.F.R. § 
3.156(a).

The last final denial of the claim of entitlement to service 
connection for a right ankle disorder was in a May 1946 RO 
rating decision, based on the absence of a finding of a right 
ankle disorder at the last physical examination.  The last 
prior physical examination was the veteran's examination 
prior to discharge from service in April 1946, where it was 
found that excessive use caused pain in the left ankle, but 
no specific finding was made about the right ankle.  

At an August 1999 VA orthopedic examination the veteran 
complained of pain on the medial side of the right ankle with 
weight bearing, with the need to wear ankle support shoes.  
The examiner found normal painless range of motion of the 
right ankle, without increased heat, swelling, or joint 
effusion.  X-rays showed a linear calcification of the 
interosseous membrane on the right.  The veteran wore high-
top shoes which showed normal wear patterns; he had a normal 
gait without limp.  The examiner diagnosed, in pertinent 
part, a normal right ankle.  

At the hearing before the undersigned Veterans Law Judge at 
the RO in July 2000, the veteran testified that he injured 
his right ankle in service in training at Camp Claiborne, 
Louisiana, prior to going overseas, when he was on maneuvers 
and he fell into a foxhole.  He testified that he was issued 
boots and was instructed to keep them tight for his ankles.  
He testified that subsequently in service he had discomfort 
but no further injury to the right ankle.  He testified to 
persistence of an ankle disorder since service.  

The Board considers this additional evidence, including in 
particular the veteran's July 2000 testimony, to be new and 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly the Board finds 
that the veteran's claim for service connection for a right 
ankle disorder is reopened.  38 C.F.R. § 3.156(a); Justus, 
supra.


ORDER

1.  The claim of entitlement to service connection for 
residuals of frozen feet is reopened and the appeal is 
granted to this extent.  

2.  The claim of entitlement to service connection for a 
right ankle disorder is reopened and the appeal is granted to 
this extent.  


REMAND

Residuals of frozen feet, a Right Ankle Disorder, 
Degenerative Joint
 Disease and Neuropathy of the Left Foot, Degenerative Joint 
Disease 
and Neuropathy of the Right Foot, a Left Shoulder Disorder, 
and 
a Left Elbow Disorder

The claims folder contains January 1948 and May 1948 reports 
from the Adjutant General of the Army indicating that there 
were no service medical records or sick (morning) reports 
showing treatment for trench foot in November 1944.  These 
reports also referenced the absence of clinical records of 
treatment for a left ankle injury at Camp Claiborne, 
Louisiana in September 1944, but the Board is aware that 
service connection for residuals of a left ankle injury has 
already been granted. 

At a June 1948 VA examination, the veteran complained that he 
could not stand on his feet for long periods, that the veins 
in his feet swelled, and that the bones in his ankles hurt, 
especially on the left.  Examination was essentially 
negative, with no disability found in either ankle.  

At a September 1948 VA examination of the veteran's feet, the 
examiner noted complaints of pain in the feet, and diagnosed 
pes planus with plantar tenderness and symptoms of foot 
strain.  

In a September 1948 letter, J. Ulan, M.D., a private 
physician, informed that he had examined the veteran for 
complaints of pain in his feet, and found evidence of foot 
strain and pes planus.  

In an October 1948 statement, the veteran informed that he 
developed trench foot in service in Germany, that the 
disorder was aggravated in service in Belgium, and that he 
received treatments for his trench foot in a field hospital, 
with further treatment for his trench foot from March 1948 to 
June 1948.  

In a December 1948 statement the veteran informed that his 
left ankle and the bones in his foot were giving him 
significant difficulty.  

In a July 1952 submission, the veteran complained of 
difficulty with his feet and toes, including peeling of skin 
of some of his toes, which he attributed to trench foot in 
service.  

In a March 1999 statement, the veteran alleged that he 
engaged in combat with the enemy in Netherlands, Germany, and 
Belgium, and that he injured his left shoulder and elbow in 
combat.  At the hearing before the undersigned Veterans Law 
Judge in July 2000, the veteran testified that he had been in 
the trenches in Germany and in the Battle of the Bulge in 
Belgium, and that he developed trenchfoot under those 
conditions.  Also at the hearing, he testified that in the 
course of an attack on Germany, while crossing a field of 
sugar beets or turnips on which the farmers had left these 
vegetables, he tripped and fell while he was carrying extra 
ammunition, injuring his left shoulder and left elbow.  

The Board finds that the veteran engaged in combat with the 
enemy in service.  As such, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) are applicable to his claims for 
service connection.

At the July 2000 hearing, the veteran testified that he had 
received treatment for several of his claimed disabilities at 
the VA medical center (VAMC) in East Orange, New Jersey, 
since mid 1998.  These VA treatment records are not contained 
within the claims folder, and must be obtained as part of the 
VA's duty to assist the veteran in the development of his 
claims.  Id. 

The veteran's claims for service connection for residuals of 
frozen feet, for a right ankle disorder, for degenerative 
joint disease and neuropathy of the left foot, for 
degenerative joint disease and neuropathy of the right foot, 
for a left shoulder disorder, and for a left elbow disorder, 
and the evidentiary record, taken together, present the 
reasonable possibility that substantiation of these claims 
will be furthered by additional development, to include a VA 
examination and an opinion regarding the etiology of the 
claimed disorders as related to the veteran's period of 
service.  Accordingly, remand of these claims for such 
development is required.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).

Left Ankle Disorder

Regarding the veteran's claim of entitlement to an increased 
(compensable) evaluation for a left ankle disorder, the Board 
notes that at an August 1999 VA orthopedic examination the 
veteran complained of pain on weight bearing on the left 
ankle, and also complained of stiffness, soreness, and 
intermittent swelling, weakness, lack of endurance, and easy 
fatigability of that joint.  On examination, the left ankle 
was normal with full, painless range of motion.  X-rays 
showed no abnormality of the left ankle.  The examiner 
assessed a normal left ankle.  

Despite the August 1999 VA examiner's negative findings and 
assessment, the Board notes that that examiner did not 
specifically address functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination when evaluating the left ankle, as required by 
the Court and applicable regulations. 38 C.F.R. §§ 4.40 and 
4.45 (2000); DeLuca v. Brown,  8 Vet.App. 202 (1995).  The 
Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be considered, 
and that an examination upon which the rating decision is 
based must adequately portray the extent of functional loss 
due to pain.  DeLuca.  Accordingly, remand for another VA 
examination, so that the examiner may address these factors 
affecting reduced functioning, is in order. 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his residuals of 
frozen feet, left and right ankle 
disorders, degenerative joint disease and 
neuropathy of the left foot, degenerative 
joint disease and neuropathy of the right 
foot, left shoulder disorder, and left 
elbow disorder since 1998, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  In particular, all 
records of treatment at VAMC East Orange 
from 1998 to the present should be 
obtained for association with the claims 
folder.

2.  Thereafter, the veteran should be 
afforded a VA examination (or 
examinations, to the extent necessary) to 
determine the nature and etiology of any 
current residuals of frozen feet, and any 
current right ankle disorder, 
degenerative joint disease and neuropathy 
of the left foot, degenerative joint 
disease and neuropathy of the right foot, 
left shoulder disorder, and left elbow 
disorder.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
For each disorder identified, to include 
any residuals of frozen feet, and any 
current right ankle disorder, 
degenerative joint disease and neuropathy 
of the left foot, degenerative joint 
disease and neuropathy of the right foot, 
left shoulder disorder, and left elbow 
disorder, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the disorder developed 
in service or whether degenerative 
arthritis developed within one year after 
discharge from service, or whether any 
pertinent current pathology resulted from 
an injury in service, or is otherwise 
related to service.
 
3. The veteran should be afforded a VA 
examination to determine the extent and 
severity of the current service-connected 
disorder of the left ankle.  All 
necessary tests should be conducted and 
all clinical findings should be reported 
in detail. The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The examiner 
should conduct range of motion testing, 
specifying the range of motion in degrees 
and in all planes, and comment as to 
whether there is less than moderate, 
moderate, or marked limitation of motion 
of the ankle.  Normal range of motion of 
the ankle is to 20 degrees dorsiflexion 
and 45 degrees plantar flexion.  
38 C.F.R. § 4.71a, Plate II (2000).  The 
examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service-connected left 
ankle disorder upon the veteran's 
ordinary activity and on how it impairs 
him functionally, particularly in the 
work place, and specifically, the degree 
of functional loss, if any, resulting 
from pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca, supra, and 38 
C.F.R. § 4.40, and 4.45 (2000).

4.  Thereafter, the RO must review the 
claims folder and ensure that all the 
aforementioned development actions have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  
5.  Thereafter, the RO should review the 
remanded issues.  If the determinations 
remain adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with applicable law 
and precedent decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals


 



